Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (PGPUB 20010022698) in view of Chen et al. (PGPUB 20150185440).

Regarding claim 1, Sato discloses an optical imaging system comprising:
a first lens (L1) having a positive refractive power ([0022]) and a concave object-side surface (Figs. 1 and 2A or Figs. 4 and 5A); 
a second lens (L2); 
a third lens (L3) having a negative refractive power ([0028] and Figs. 1 and 2A or Figs. 4 and 5A)); 
a fourth lens (L4) having a positive refractive power ([0028] and Figs. 1 and 2A or Figs. 4 and 5A)); and 
a fifth lens (L5) having a refractive power and a concave image-side surface in an optical axis region of the fifth lens ([0028] and Figs. 1 and 2A or Figs. 4 and 5A)), 
wherein the first through fifth lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system ([0028] and Figs. 1 and 2A or Figs. 4 and 5A)).
Sato states that the lens system must satisfy conditions 1 and 2, which allow for the second and fifth lenses to be positive or negative ([0025]). However, Sato does not explicitly state that the second and fifth lenses are simultaneously both positive lenses.
However, Chen teaches a similar lens system having first through fifth lenses (100-150); wherein the powers are arranged +, +, -, +, + respectively (At least the first embodiment, although there are multiple embodiments with the same power arrangement, as seen in Table 1); comprising an aspheric first lens and a fifth lens that has a concave image-side surface (Tables 1 and 2).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sato with Chen such that the second and fifth lenses were positive motivated by enlarging the field of view ([0040] where Chen states that the field of view is favorably enlarged due to positive second and fifth lens elements).
Also, please see the examiner’s note section below concerning Sato and the second and fifth lens powers.



Regarding claim 4, modified Sato discloses wherein an object-side surface of the fifth lens is convex (At least Figs. 1 and 2A of Sato and Fig. 1 and Table 1 of Chen).

Regarding claim 5, modified Sato discloses further comprising a stop disposed between the second lens and the third lens (St, Fig. 1 [0021] of Sato).

Regarding claim 6, modified Sato discloses wherein an object-side surface of the third lens and an image-side surface of the third lens are aspherical (Tables 1 and 2 of Chen).

Regarding claim 7, modified Sato does not disclose wherein -6.5 < {(1/f)*(Y/tanΘ)-1}*100 < -1.0, where f is an overall focal length of the optical imaging system, Y is 1/2 of a diagonal length of the imaging plane, and e is 1/2 of a field of view of the optical imaging system. Both Sato and Chen disclose the focal length of the system and the field of view (Fig. 2C of Sato and Table 1 of Chen) and Chen teaches an image height in relation to aberration measurements (Fig. 2), but the method by which image height is measured is not specifically disclosed. 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination and total length). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the condition above, since it has been held that where the general conditions of a  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill to modify Sato to satisfy the condition above in order to reduce the size of the optical system.

Regarding claim 8, modified Sato does not explicitly disclose wherein TTL/2Y < 2.0, where TTL is a distance from the object-side surface of the first lens to the imaging plane, and 2Y is a diagonal length of the imaging plane. Both Sato and Chen provide sufficient information to determine TTL (Fig. 2A and Table 1 respectively) and Chen teaches an image height in relation to aberration measurements (Fig. 2), but the method by which image height is measured is not specifically disclosed.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination and total length). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the condition above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill to modify Sato to satisfy the condition above in order to reduce the size of the optical system.

Regarding claim 9, modified Sato discloses wherein -20.0 < R1/f < 0, where f is an overall focal length of the optical imaging system, and R1 is a radius of curvature of the object-side surface of the first lens (At least Fig. 2A of Sato where R1 = -19.747 and f = 5.89 giving -3.35).

Regarding claim 10, modified Sato discloses wherein -15.0 < R2/f < 0, where f is an overall focal length of the optical imaging system, and R2 is a radius of curvature of an image-side surface of the first lens (At least Fig. 2A of Sato where R2 = -10.558 and f = 5.89 giving -1.79).

Regarding claim 11, modified Sato discloses wherein 0.2 < f/f1 < 0.6, where f is an overall focal length of the optical imaging system, and f1 is a focal length of the first lens (Fig. 2A where f1 = 24.9 and f = 5.89 giving 0.237 and also see Chen Table 1 where f1 = 12.85 and f = 2.99 giving 0.233).

Regarding claim 12, modified Sato discloses wherein -2.5 < f/f3 < -1.5, where f is an overall focal length of the optical imaging system, and f3 is a focal length of the third lens (Table 1 of Chen where f3 = -4.96 and f = 2.99 giving -1.65, Sato discloses a value slightly outside the range where f3 = 4.56 and f = 5.89 giving 1.3, which is 0.2 from the range).

Regarding claim 13, modified Sato discloses wherein 5.0 < (t1 +t2)/t3 < 12.0, where t1 is a thickness of the first lens along an optical axis of the first lens, t2 is a thickness of the second lens along an optical axis of the second lens, and t3 is a thickness of the third lens along an optical axis of the third lens (Fig. 5A of Sato where t1 = 2.2, t2 = 1.753 and t3 = 0.6 giving 6.5 and note that Fig. 2A of Sato discloses where t1 = 1.5, t2 = 1.5 and t3 = .6 giving 5.0, which is close but not overlapping.).
Regarding claim 14, modified Sato discloses wherein 0 ≤ |n1 - n2| ≤ 0.20, where n1 is a refractive index of the first lens, and n2 is a refractive index of the second lens (Table 1 of Chen where n1 and n2 = 1.544).

Regarding claim 15, modified Sato discloses wherein an overall focal length f of the optical imaging system is in a range of 5.9 mm to 6.3 mm (Fig. 2C of Sato shows a value of 5.89, which is 3 significant figures. Applicant’s claim language requires 2 significant figures. Converting Sato to two significant figures results in 5.9, which is the bottom of the range. Further, even without consideration of Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)). 

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.

Applicant’s remarks on page 8 state that one having ordinary skill in the art would not have looked to Chen to modify Sato because of “significant structural differences” between lens systems. The office respectfully disagrees. Applicant cites 2 differences between lens shapes (the first and fourth lens having a single surface difference each). The office disagrees that this is a “significant” difference in lens structure. Lens shapes are routinely modified to satisfy a focal length or image quality requirements and it is well within the skill of one in the art to make such modifications because the results are be predictable. The physics of lenses is well known and allow one having ordinary skill to adequately predict the results of changing a shape of a lens. Therefore, one having ordinary skill would not be dissuaded from looking to Chen simply because of the shape of a lens. For example, simply changing the radius of the fifth lens to 5.00 on the image and object sides and reducing the thickness of the lens to 1.2 results in a focal length of 5.9 for the first example of Sato. Finally, Chen states in [0040] that the fifth lens is both positive and negative (due to it being aspheric). Therefore it would be reasonable to state that Chen discloses a +, +, -, +, - lens arrangement. 
Applicant remarks on page 8 that Sato and Chen should not be combined because they have two difference lens power arrangements. The office respectfully disagrees. Sato explicitly states that the expressions of [0025] should be satisfied. These expressions explicitly allow for the second and fifth lenses to be positive simultaneously (as well as both negative). One having ordinary skill in the art would see these expressions and recognize that having a second and fifth lens that is positive is not only permissible and would not break the system. While the examples provided by Sato does not have the same power arrangement as Chen. It is clear by the expressions in [0025] that a power arrangement where the second and fifth lenses are positive is within the scope of the invention.   

Applicant also argues on page 9 that Chen does not clearly state that the field of view is favorably enlarged due to positive second and fifth lenses. The office respectfully disagrees. It is plain to see from the paragraph cited by the applicant the field of view is favorably enlarged by the arrangement of positive second and fifth lenses. As applicant emphasizes, Chen states “Therefore, it is favorable for enlarging the field of view of the image capturing optical lens assembly through arranging the positive refractive powers of the second and fifth lens elements. It is clear that if the lenses were not positive, the desirable effect of increasing the field of view could not be achieved. Still further, Chen explicitly states that the fifth lens is both positive and negative in [0040], which further supports the combination of Sato. The further argues on page 10 that it is not clear from Chen how the field of view of enlarged. However, Chen clearly states in [0040] how the field of view is achieved. The fact that Chen does not also provide a power range or some other conditional expression is not evidence that having the two lenses positive does not result in the desired field of view.  
Applicant argues on page 10 that modification of Sato with Chen would make the device inoperable. The office respectfully disagrees. As discussed above, adjusting the fifth lens such that the radius of the fifth lens to 5.00 on the image and object sides and reducing the thickness of the lens to 1.2 results in a focal length of 5.9 for the first example of Sato. This is a simple modification to the lens system that can be calculated easily through optical design software used in the art. Further, this one example still satisfies the requirements found in [0040] as the f5 would be 129.2 giving 1/f5 to be 0.008. The applicant hasn’t provided any evidence to support their argument that having the second lens and fifth lens be positive would break the system of Sato. 
Applicant argues that Chen does not disclose satisfying the conditional expressions of Sato. It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). One of ordinary skill would not simply remove the second and/or fifth lens of Chen and arbitrarily placed it into the system of Sato. Rather, one of ordinary skill would look to place a positive second or fifth lens that is similar to that of 
With respect to applicant’s remarks on pages 14-15 regarding claim 7, the applicant argues that Sato and Chen fail to disclose the range. The office rejected claim 7 using In re Aller stating that Sato discloses a focal length and field of view and where Chen discloses all of the variables in the claimed conditional expression. Applicant argues that Sato already meets its particular utilities and that there is no obvious reason to modify Sato or Chen to satisfy the conditional expression. Applicant’s argument that Sato already meets its particular utility is not persuasive. The Aller decision was based on an invention that also met its particular utility. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). Based on the decision by the court, it is clear that even if an invention already meets its particular utility, it is obvious to adjust variables to find optimum ranges. Applicant then argues that In re Aller is related to a process and that Sato is not disclosing a process. There is no requirement or suggestion that the Aller decision is limited to only processes. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Aller applies to ranges in general, not to ranges only found in processes. See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). MPEP 2144.05 II A. 
Patent case law cannot simply be set aside on the sole basis of dissimilar prior art or claimed subject matter, else very few cases would be considered relevant, and such is not the position of the MPEP, which has codified many cases into generic practice, including Aller.  MPEP 2144.05. To properly distinguish Aller, Applicant should 
(a)	distinguish the method of application of the rule of law to the facts in respective relation of Aller and the present application; 
(b)	as set forth in the MPEP 2144.05 at section III concerning rebuttal of the Aller analysis: establish criticality through evidence (rather than by mere arguments of counsel, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). MPEP §§ 2145, 2129, 2144.03, 716.01(c)); 
(c)	or, provide evidence of teaching away in compliance with In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).
	Applicant states that the office does not present the general conditions of claim 7 in their rejection. The office disagrees. The conditions of claim 7 were presented and the office also stated which of those conditions the prior art discloses, which the applicant quoted on page 14. Applicant also states that Chen does not disclose the claimed range. The office agrees. However, the In Re Aller rejection was used to indicate that adjustment of the variables would have been obvious. Sato and Chen together disclose all of the variables of the claim. It would be obvious to adjust the field of view (using a stop for example) or the diagonal length of the sensor in an optical system for a number of reasons (e.g. increasing FOV to increase the quantity of light, decreasing the FOV to reduce peripheral aberrations, reducing the sensor size to reduce costs or size of the device or increasing the sensor size to increase the amount of light gathered). 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872